Citation Nr: 0704478	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-15 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent for status post subtalar arthrodesis of the right 
ankle.

2.  Entitlement to a compensable initial evaluation for a 
donor site scar of the right hip.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1991 
and from February 1994 to June 1996.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from March 1997 and December 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.  In August 1999, the veteran testified at 
a hearing at the RO before a Hearing Officer.  These matters 
were previously before the Board in November 2001 and June 
2004 at which times they were remanded for additional 
development.  

A December 1997 rating granted a temporary, total 
convalescent rating, pursuant to 38 C.F.R. § 4.30, for the 
service-connected right ankle disability, effective November 
21, 1997, until the end of February 1998.  Thereafter, the 
prior 20 percent rating was assigned.  A March 1998 rating 
extended the convalescent rating until the end of April 1998.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
almost complete ankylosis in a neutral position with 
dorsiflexion between 0 and 10 degrees.

2.  The veteran's donor site scar, right hip, is not 
manifested by residual demonstrable pain or tenderness, nor 
does the medical evidence show any other compensable 
disabling residuals associated with this scar.

3.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for right ankle status post subtalar arthrodesis with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Code 5271 (2006).

2.  The criteria for an initial compensable evaluation for 
the veteran's donor site scar, right hip, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2002); 7803-7806 (2006).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the March 1997 and December 1998 denials preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding these issues in July 2004.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decisions from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2004 letter, as well as the April 1999 
statement of the case and November 1999, January 2004, and 
August 2005 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In the July 2004 
letter, VA informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  VA also informed the veteran to send 
copies of any relevant evidence he had in his possession and 
that he could also get any relevant records himself and send 
them to VA.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the veteran is not prejudiced by a decision at this time 
since the claims are being denied.  Therefore, any notice 
defect, to include degree of disability and effective date, 
is harmless error since no rating and/or effective date will 
be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.


II.  Facts

The veteran's service medical records show that in October 
1990 he underwent decompressive acromioplasty, right 
shoulder, due to impingement syndrome, right shoulder.  

In August 1991, the veteran filed an initial claim for 
entitlement to service connection for various disabilities, 
to include the right ankle.  

During a September 1991 VA examination, the veteran 
complained that this right ankle hurt constantly and was 
aggravated by walking.  Findings revealed poor ankle motion 
with pain on forced dorsiflexion. The right ankle had no 
lateral movement.  There was no instability.  Range of motion 
findings included 0 to 35 degrees with stiffness and pain on 
extension.  They also included 5 degrees dorsiflexion and 5 
degrees plantar flexion.  The veteran was diagnosed as having 
a history of multiple sprains of the right ankle with mild 
degenerative joint disease and limitations by pain alone.  
The examiner said that the veteran may want to avoid jobs 
with excessive walking.  

In an October 1991 statement, the veteran said that he 
injured his right foot and ankle in service in 1989 and 
reinjured it in service in an automobile accident in February 
1991.  He said he received physical therapy and that both a 
soft and hard cast had been applied, but nothing helped.  He 
said his foot problems have continued to bother him 
especially on excessive walking, standing or taking quick, 
short steps.  

Service medical records during the veteran's second period of 
active duty service (February 1994 to June 1996) show that he 
underwent right subtalar arthrodesis and percutaneous heel 
cord lengthening in March 1996 due to subtalar arthritis in 
the right foot and heel cord contracture.

At the time of a VA general examination in December 1996, the 
veteran told the examiner that he was employed by a vinyl 
siding company packing siding into boxes and operating a 
forklift.  He said that this was his only employment since 
leaving the military and he had not lost any time from his 
job due to illness or injury.  His inservice history included 
a right shoulder injury with a decompressive acromioplasty in 
October 1990, a left wrist injury, hand pain, a head injury, 
and right ankle injury.  He complained of continuing 
orthopedic pain to include in his cervical spine, shoulder, 
wrist, hands, ankle, knees, and feet.  He also reported 
continuing skin lesions on his abdomen, arms and legs.  On 
examination there were six punctuate papules scattered on the 
veteran's back and one near the midline of the abdomen.  With 
respect to his right ankle, there was no distinct right ankle 
swelling.  Range of motion included dorsiflexion 0 to 5 
degrees, plantar flexion 0 to 3 degrees, and eversion and 
inversion of 10 degrees.  There was pain throughout eversion.      

VA outpatient records show that the veteran was seen in a VA 
orthotics and prosthetics clinic in June 1997 due to plantar 
foot pain.  He reported that he no longer worked in 
construction and the longer he stayed on his feet the more 
the plantar and proximal surfaces of his foot hurt at the end 
of the day.  Range of motion revealed decreased dorsiflexion, 
plantar flexion, inversion and eversion of the right foot.  
The veteran was assessed as having right subtalar calcaneus 
fusion with right plantar foot pain and was prescribed custom 
molded inserts.  

In October 1997, the RO received a private orthopedic note 
stating that the veteran was under treatment for a right 
subtalar joint and was not to work until further notice.  

In the veteran's October 1997 claim for a TDIU, he said he 
was having "constant trouble" with his back and right foot.  
He reported working for a siding company from June 1996 to 
November 1996 and for a steel company from January 1997 
through the date of his October 1997 claim.

Operative records in November 1997 reflect a diagnosis of 
non-union right subtalar infusion as well as right heel cord.  
They also show that the veteran underwent right subtalar 
distraction, bone block fusion revision, right percutaneous 
heel cord lengthening, and right iliocrest bone graft.

On VA examination in July 1998, the veteran reported 
persistent right ankle and right heel pain.  He said the pain 
occurs when he walks more than 400 yards.  He also said he 
has been wearing an orthotic shoe insert for two years.  On 
examination the veteran walked with a limp favoring his right 
leg.  Multiple incisions were noted over the right ankle that 
were nontender to palpation.  Slight swelling was noted over 
the right ankle.  Range of motion revealed 10 degrees of 
dorsiflexion with pain, and plantar flexion of 45 degrees 
with pain.  Strength was 5/5.  The veteran denied weakness or 
fatigue.  He also complained of hip and neck pain.  
Examination of his right hip revealed a 11 centimeter (cm) by 
.5 cm wide incision that was nontender.  However, upon deep 
palpation the veteran was tender over the bone.  He was 
diagnosed as having post subtalar fusion of the right ankle, 
degenerative arthritis of the right ankle, degenerative 
arthritis of the right hip, cervical neck strain, and status-
post fixation of calcaneal fracture.    

A VA dermatological examination was conducted in January 1999 
revealing multiple well-healed scars.  

During a VA orthopedic examination in January 1999, the 
veteran reported that he had been unemployed for 
approximately 7 months and had to stop working at a steel 
company because of chronic ankle pain.  Findings were limited 
to his right shoulder and knees.  He was diagnosed as having 
history of impingement syndrome status post decompressive 
acromioplasty with evidence of mild limitation of shoulder 
use.  The examiner remarked that this may limit the veteran 
in some jobs that require heavy lifting or frequent overhead 
work.  He noted that the veteran was right handed.  He also 
diagnosed the veteran as having chronic bilateral knee pain 
with no evidence of arthritis.  He remarked that examination 
was consistent with bilateral femoral pain syndrome.

In August 1999, the veteran testified before a Hearing 
Officer at the RO.  He reported that the longest job he has 
held lasted a year, and he had to terminate his job due to 
his back and feet.  He said he had nine different jobs since 
service and last worked at "production install" in 
maintenance.  He said he did that job for 30 days and got 
laid off due to lack of work, but he felt it was really 
because of his foot.  In regard to his right ankle, the 
veteran said that he presently has two screws in his ankle 
and is unable to walk when he wakes up in the morning.  He 
said he had no range of motion in the ankle and it can get 
"unbearable".  As far as his right hip skin graft scar, the 
veteran reported that it is sometimes tender to touch and if 
he twists a lot he feels it deep in his hip.  

VA outpatient records show that the veteran received 
treatment for various ailments in the 1990s, including skin 
problems.  

In November 2000, the veteran underwent right knee 
arthroscopy with debridement of fat pad at a VA medical 
facility.  

In support of his claim for increased ratings, the veteran 
submitted a statement in April 2001 asserting that he was in 
"constant pain from his service connected disabilities."  

The veteran was noted to be employed in security during VA 
examinations in March 2002.  During the orthopedic 
examination, the veteran reported right knee and right ankle 
pain that was fairly constant.  He added that a lot of 
walking and standing increased the pain.  He said the pain 
had been ongoing for 8 to 10 years and was getting worse.  He 
also reported low back pain.  With respect to his right 
ankle, the veteran reported surgeries in 1990 and again in 
1998.  Findings revealed a scar on the veteran's right side, 
thought to most likely be the donor area for a bone graft.  
The scar was nontender.  Range of motion of the lumbosacral 
spine revealed extension to 30 degrees with subjective 
complaints of pain, flexion to 50 degrees, right and left 
lateral flexion to 25 degrees, and right and left lateral 
rotation to 25 degrees.  There were no objective findings of 
pain and no evidence of incoordination, weakness, or any 
functional loss due to pain or structural change.  Right knee 
findings revealed normal alignment and no effusion.  Patellar 
position was normal and it was nontender.  There was a 
complaint of pain on the medial side.  Abduction strain was 
somewhat painful and there was mild crepitation.  Range of 
motion was 0 to 130 degrees and quadriceps muscle tone was 
satisfactory.  There was some objective evidence of pain 
namely crepitation and tenderness.  There was no 
incoordination or weakness.  Right ankle findings revealed no 
deformity, but complaints of pain posteriorly.  Range of 
motion was 0 degrees of extension and flexion.  There was 
also 0 degrees of inversion and eversion around the ankle.  
The examiner said there may be mild flexion and extension of 
less than 10 degrees at the tarsometatarsal joint without any 
pain.  On examination there was some objective evidence of 
pain and it was not possible to determine fatigability or 
incoordination because of ankle fusion.  X-rays of the joints 
were performed.  

The examiner diagnosed the veteran as having history of 
injuries to the right shoulder with evidence of previous 
surgery and mild limitation of motion; history of injury to 
the right ankle with multiple surgeries including fusion with 
limitation of motion and some discomfort; gradual onset of 
pain in the lower back and right knee; mild disc disease at 
L5-S1, but essentially normal right knee.

A March 2002 VA psychiatric examiner reported that the 
veteran presented with complaints of pain that would 
interfere with his ability to maintain gainful employment.  
He said the veteran described symptoms of depression and of 
ongoing marital problems.  He noted that the severity of the 
pain complaints "not appearing to be explained by the level 
of pathology involving the shoulder or his ankle."  

A VA neurologic examiner in March 2002 relayed the veteran's 
complaints of constant low back pain, but no radicular pain, 
and intermittent neck pain.  He also reported generalized and 
multifocal headaches, sharp in quality lasting one minute and 
occurring three to four times a day.  The examiner diagnosed 
the veteran as having closed head injury with a history of 
post-traumatic cephalgia, mild; low back pain, by history; 
and neck pain, by history.  He added that there was no 
neurologic disability with these diagnoses other than 
symptomatic headache.  

At the time of a January 2003 VA orthopedic examination, the 
veteran was working as a security guard on a part-time basis.  
He reported left knee pain of 10 years duration and upper 
back and neck pain of five years duration.  He reported no 
present problem with his right forearm.  On examination the 
veteran was noted to be a healthy-appearing 33 year old who 
did not appear to be in pain.  He had good posture and normal 
equilibrium.  Muscle tone was good with no spasm.  Range of 
motion of the cervical spine revealed extension to 30 degrees 
without pain, flexion to 25 degrees with complaint of pain, 
right and left lateral flexion of 20 degrees without pain and 
rotation of 45 degrees without pain.  Range of motion for the 
lumbosacral spine revealed extension of 30 degrees with 
complaints of pain, flexion to 50 degrees with complaint of 
pain, right and left lateral flexion of 20 degrees and 
rotation of 20 degrees.  There was no evidence of 
incoordination, weakness or fatigability.  There was also no 
history of flare-ups and no report of additional loss of 
function.  There was no swelling, deformity or tenderness of 
the right forearm and range of motion of the wrist and elbow 
was full in all directions and grip strength was strong.  The 
left knee was normally aligned with no deformities, swelling 
or effusion.  Ligaments were stable.  Range of motion was 0 
to 140 degrees and quadriceps muscle power was strong.  The 
examiner diagnosed the veteran as having history of injury to 
the cervical spine, currently normal cervical spine; normal 
knees without any residuals; normal right forearm without any 
residuals of fracture; residuals scar, left wrist; subjective 
complaints of low back pain with minimal loss of motion, 
normal x-rays.  

The veteran underwent a VA dermatology examination in March 
2002, but findings do not include the right hip scar.  

A VA outpatient record dated in July 2003 shows a prior 
history of an ORIF (open reduction internal fixation) right 
hip status post fall and osteoarthritis.  

On file a VA outpatient records show that the veteran was 
treated for various ailments from 2001 to 2004, including 
skin problems.  

At a VA examination in August 2004, the veteran reported that 
he had not worked since 2001.  He complained that this right 
ankle was constantly hurting and he was not able to stand or 
walk on it for long periods of time.  There was no 
instability and he denied using an ankle brace, but sometimes 
used a cane.  He also complained of low back pain, right hip 
pain, and right shoulder pain.  On examination the veteran 
was noted to walk with a mild limp.  He was not using a cane 
or brace.  He had good posture on standing.  Cervical spine 
revealed extension to 25 degrees, flexion to 25 degrees, 
right and left lateral flexion to 10 degrees with complaint 
of pain, and rotation to 45 degrees with complaint of pain.  
The right shoulder was normal looking.  There was tenderness 
anteriorly.  There was no atrophy or swelling.  Range of 
motion was 160 degrees on abduction and 160 degrees on 
forward flexion.  External rotation was 75 degrees and 
internal rotation was 75 degrees.  Lumbosacral examination 
revealed normal lumbar lordosis.  There was tenderness over 
the scar around the right tibial crest.  Extension was 20 
degrees with complaint of pain, flexion was 40 degrees also 
with complaint of pain.  Right and left lateral flexion and 
rotation were 25 degrees.  There was no evidence of 
incoordination, weakness or fatigability and functional loss 
due to subjective complaints of pain was absent.  X-rays of 
the cervical spine, right shoulder, knees, lumbosacral spine 
and right wrist were normal with no residuals of traumatic 
pathology.  Right ankle x-rays revealed post surgery with 
subtalar fusion, mild arthritic change in the ankle joint, 
namely tibiotalar articulation.  

The August 2004 examiner indicated that he had reviewed the 
veteran's claims file before diagnosing him as having history 
of injury right ankle and status post ankle fusion in neutral 
position with only minimal flexion possible, but otherwise 
completely ankylosed.  He also noted history of pain in the 
right shoulder, knees, wrist right joint, lower back and hip 
area.  He said there was no residual of any traumatic 
pathology in the shoulder, cervical spine, knees and lumbar 
spine.  The examiner opined, based on his examination 
findings, that the veteran's ability to engage in 
substantially gainful employment was not impaired.  With 
respect to the right ankle, he stated that the right ankle 
disability did not result in weakened movement, excess 
fatigability, or incoordination.  He noted that the right 
ankle revealed minimal pain on attempted flexion-extension 
movement.  There was minor degree of atrophy of the right 
calf attributable to the ankle fusion.  There were no changes 
suggesting disuse due to service-connected disability.  Also, 
there was "no manifestation objectively that determined 
disuse of functional impairment due to pain."  The examiner 
again opined that there was no impairment of the veteran's 
ability to engage in the substantially gainful employment.  

Also in August 2004, the veteran underwent a VA brain and 
spinal cord examination.  The veteran reported chronic 
headaches, once a day, lasting 5 to 15 minutes and relieved 
by Motrin.  He denied nausea, vomiting and phonophotophobia.  
The headaches were noted to not be incapacitating, but the 
veteran reported having to stop and rest in the middle of 
activity.  He said he was a security officer, but was 
unemployed and unable to work due to joint problems.  He also 
reported a history of folliculitis for 10 years which had 
been intermittent and recurring, but noted to not affect the 
veteran's functional capacity for employability.  Skin 
findings included a 4 inch by .1 inch scar on the right iliac 
crest from bone grafting, horizontal scar that was nontender 
with no induration and nonadherent to underlying structures.  
The scar was superficial, stable and flat.  The veteran was 
diagnosed as having residual scar on the right leg, 
asymptomatic, folliculitis of the abdomen with a total body 
surface area of 3%, and chronic post-traumatic headaches by 
history.  The examiner stated that the veteran's conditions 
"do not have functional impairment in obtaining gainful 
employment."

III.  Analysis

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case regarding the increased rating claims, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Deluca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Right Ankle

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 
percent evaluation is warranted for moderate limitation of 
ankle motion, and a 20 percent evaluation is warranted for 
marked limitation of ankle motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion, less than 30 degrees.  A 30 percent evaluation is 
warranted for ankylosis in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent evaluation requires ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  

A 10 percent evaluation is warranted for moderate malunion or 
nonunion of the tarsal or metatarsal bones, and a 20 percent 
evaluation is warranted for moderately severe malunion or 
nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 
4.71a, Diagnostic Code 5283.

A 10 percent evaluation is warranted for moderate injury of 
the foot, and a 20 percent evaluation is warranted for 
moderately severe injury of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Traumatic arthritis substantiated by X-ray findings is rated 
as degenerative arthritis. 38 C.F.R. § 4.71, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved. 

In the instant case, the veteran has been evaluated at the 
maximum 20 percent rating under Code 5271 for marked 
limitation of motion since the effective date of the grant of 
service connection for his right ankle disability.  His 
predominant symptoms are pain and limited movement.  

Accordingly, the only evaluation under the rating schedule 
higher than the veteran's current 20 percent evaluation is 
found under Code 5270 for ankylosis of the ankle.  In this 
regard, ankylosis is clearly noted by the August 2004 VA 
orthopedic examiner who stated that the veteran was status 
post fusion in neutral position with only minimal flexion 
possible, but otherwise completely ankylosed.  The examiner 
explained that the veteran had very little movement in 
flexion-extension, "almost negligible."  He said extension 
was 0 and flexion was up to 5 degrees.  Under Code 5270 for 
ankylosis of the ankle, this finding of flexion to 5 degrees 
does not satisfy the criteria for a 30 percent rating 
requiring dorsiflexion between 0 degrees and 10 degrees 
because while some dorsiflexion is possible, the ankle has 
otherwise been noted to be ankylosed in a neutral position.  

As far as functional loss, the August 2004 examiner opined 
that the right ankle disability did not result in weakened 
movement, excess fatigability, or incoordination.  He noted 
minimal pain on attempted flexion-extension movement.  He 
also stated that there was a minor degree of atrophy of the 
right calf attributable to the ankle fusion and no changes 
suggesting disuse due to service-connected disability.  He 
further noted "no manifestation objectively that determined 
disuse of functional impairment due to pain."  

Moreover, to evaluate the veteran's right ankle symptoms, 
which consist predominantly of pain and limited motion, under 
more than one applicable code would violate the rule against 
pyramiding and is prohibited.  See 38 C.F.R. § 4.14 
(directing that the evaluation of the same manifestations of 
disability under different diagnostic codes is to be 
avoided).

Based on the foregoing, the preponderance of the evidence 
does not support an increased initial rating for the 
veteran's status post subtalar arthrodesis of the right 
ankle.

Right Hip Scar

In regard to the rating schedule for evaluating skin 
disorders, the Board notes that VA revised these criteria 
during the course of this appeal.  The old criteria 
(effective prior to August 2, 2002) provided that a 
superficial scar that is poorly nourished, with repeated 
ulceration, is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  A superficial scar that is 
tender and painful on objective demonstration also is rated 
10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
A slightly, disfiguring scar of the head, face or neck 
warrants a 0 percent evaluation, a 10 percent evaluation is 
warranted where there is evidence of a moderately disfiguring 
scar of the head, face, or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  Scars may also be rated based 
on any limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

The new criteria provide that a superficial scar which is 
unstable is rated 10 percent. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2006).  A superficial scar which is painful on 
examination is rated 10 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2006).  Scars may continue to also be 
rated based on any limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2006).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply the version most 
favorable to the veteran.

Governing regulation provides that a zero percent rating is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2006).

Although pain is noted on deep palpation to the veteran's 
right hip, this has not been attributed to the scar itself.  
It should be noted that the veteran's medical history 
includes an open reduction internal fixation, right hip, 
status post fall, and osteoarthritis.  He is not service 
connected for these conditions.  In regard to his service-
connected donor site scar, right hip, VA examination findings 
repeatedly show that this scar is well healed and nontender.  
Findings at the July 1998 VA examination revealed a 11 cm by 
.5 cm wide incision on the veteran's right hip that was 
nontender, and a January 1999 VA dermatological examination 
report notes that the veteran had multiple well-healed scars.  
The March 2002 VA examiner similarly noted that the veteran 
had a scar on his right side, thought to be the donor area 
for a bone graft, that was nontender.  The scar was examined 
most recently by an August 2004 VA skin examiner who stated 
that there was a 4 inch by .1 inch horizontal scar on the 
right iliac crest from bone grafting.  The examiner described 
the scar as nontender with no induration and nonadherent to 
underlying structures.  He further stated that the scar was 
superficial, stable, and flat.  He provided a diagnosis of 
residual scar on the right leg, asymptomatic.

In light of the above findings, there is no evidence that the 
veteran's right hip scar, which is superficial, was poorly 
nourished, unstable, or had repeated ulceration. Moreover, 
the scar does not cause limitation of motion, nor does the 
scar manifest pain.  Furthermore, there are no symptoms 
analogous to a painful scar and/or tender scar and thus the 
criteria for a compensable, 10 percent, evaluation under 
either the new or old rating criteria have not been met.  38 
C.F.R. §§ 4.20, 4.118, Diagnostic Codes 7802-7805 (2002, 
2006).  

The preponderance of the evidence is against the claim for an 
initial, compensable rating for donor site scar, right hip.  
Accordingly, the benefit-of-the-doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).  

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b) 
(2006).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. § 3.341 (2006).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  See 38 C.F.R. § 4.19 (2006).

The veteran in this case is presently service connected for 
right ankle status post subtalar arthrodesis with arthritis, 
rated 20 percent disabling; left knee patellofemoral pain 
syndrome, rated 10 percent disabling; cervical spine 
degenerative changes, rated 10 percent disabling; right knee 
patellofemoral pain syndrome, rated 10 percent disabling; 
folliculitis, rated 10 percent disabling; status post head 
injury with headache, rated 10 percent disabling, right foot 
cellulitis scars, rated 10 percent disabling; right forearm 
fracture, rated 0 percent disabling; left wrist laceration, 
rated 0 percent disabling; scar, right hip donor site, rated 
0 percent disabling; right shoulder impingement syndrome, 
status post decompressive acromioplasty, rated 0 percent 
disabling; scalp scars, rated 0 percent disabling; and 
appendectomy scar, rated 0 percent disabling.  The combined 
rating is 60 percent.  Thus, these evaluations do not meet 
the schedular criteria for consideration of unemployability 
under 38 C.F.R. § 4.16(a).  

Nonetheless, where these percentage requirements are not met, 
entitlement to the benefit on an extra-schedular basis may be 
considered (thus justifying submission of the case to the 
Director of Compensation and Pension Service for extra-
schedular consideration) when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b) (2006).  With respect to this question, a recent 
examiner opined that the veteran is not occupationally 
impaired as a result of his service-connected disabilities.  
More specifically, the August 2004 examiner, after examining 
the veteran's service-connected orthopedic disabilities and 
reviewing his claims folder, opined that there was no 
impairment in the veteran's ability to engage in 
substantially gainful employment.  He similarly opined that 
the veteran's service-connected residuals scars, 
folliculitis, and chronic post-traumatic headaches by 
history, did not have any functional impairment in the 
veteran obtaining gainful employment.  

In view of these opinions and the lack of any medical 
opinions to the contrary, the Board cannot find a justified 
basis upon which to submit this case for extra-schedular 
consideration.  38 C.F.R. § 4.16(b). 

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.




ORDER

Entitlement to an initial evaluation greater than 20 percent 
for status post subtalar arthrodesis of the right ankle is 
denied.

Entitlement to a compensable initial evaluation for a donor 
site scar of the right hip is denied.

Entitlement to a TDIU is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


